Judgment, Supreme *193Court, New York County (Budd G. Goodman, J.), rendered November 14, 2002, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant made a valid written waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Moissett, 76 NY2d 909 [1990]), and nothing in the plea proceedings undermined its validity. This waiver forecloses review of defendant’s suppression claim. Were we to find the appeal waiver to be unenforceable, we would reject the suppression claim on the merits. Concur—Tom, J.P., Friedman, Sullivan, Nardelli and Catterson, JJ.